--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


BNET MEDIA GROUP, INC.
2013 NON-QUALIFIED STOCK OPTION AND AWARD PLAN


Bnet Media Group, Inc., a Nevada corporation (the "Company"), hereby adopts the
Bnet Media Group, Inc. 2013 Non-Qualified Stock Option and Award Plan" (the
"Plan"), effective as of the 19th day of June, 2013 under which options to
acquire stock of the Company or bonus stock may be granted from time to time to
employees, including of officers and directors of the Company and/or its
subsidiaries. In addition, at the discretion of the board of directors or other
administrator of this Plan, options to acquire stock of the Company or bonus
stock may from time to time be granted under this Plan to other individuals who
contribute to the success of the Company or its subsidiaries but who are not
employees of the Company, all on the terms and conditions set forth herein.


1. DEFINITIONS


For the purposes of the Plan, the following terms shall be defined as set forth
below:


 
(a)
'Affiliate' means any partnership, corporation, firm, joint venture,
association, trust, unincorporated organization or other entity (other than a
Subsidiary) that, directly or indirectly through one or more intermediaries, is
controlled by the Company, where the term 'controlled by' means the possession,
direct or indirect, of the power to cause the direction of the management and
policies of such entity, whether through the ownership of voting interests or
voting securities, as the case may be, by contract or otherwise.



 
(b)
'Board' means the board of directors of the Company.



 
(c)
'Cause' as applied to any Participant means: (i) the conviction of such
individual for the commission of any felony; (ii) the commission by such
individual of any crime involving moral turpitude (e.g., larceny, embezzlement).



 
(d)
'Code' means the Internal Revenue Code of 1986, as amended from time to time and
the Treasury regulations promulgated thereunder.



 
(e)
'Committee' means the Board or a committee appointed by the Board to administer
the Plan as provided in Section 4(a).



 
(f)
'Common Stock' means the $0.001 par value common stock of the Company or any
security of the Company identified by the Committee as having been issued in
substitution or exchange there for or in lieu thereof.



 
(g)
'Company' means Bnet Media Group, Inc. a Nevada corporation.



 
(h)
`Eligible Consultant' means any natural person who provides bona fide services
to the Company not in connection with the offer or sale of securities in a
capital raising transaction, and whose services do not directly or indirectly
promote or maintain a market for the Company's securities.


 
1

--------------------------------------------------------------------------------

 
 
 
(i)
'Director' means an individual who is now, or hereafter becomes, a member of the
Board or of the board of directors of any Subsidiary or Affiliate.



 
(j)
'Employee' means an individual employed by the Company, a Subsidiary, or an
affiliate whose wages, if an employee in the United States, are subject to the
withholding of federal income tax under Section 3401 of the Code.



 
(k)
'Exchange Act' means the Securities Exchange Act of 1934, as amended from time
to time, or any successor statute.



 
(l)
‘Exercise Price’ means the price per share paid by the option holder when
exercising one or more of the Options granted under the Plan. The Exercise Price
for all Options to acquire the Company’s common stock under the Plan is $0.10
per share.



 
(m)
'Fair Market Value' of a Share as of a specified date means, except as otherwise
reasonably determined by the Committee based on reported prices of a Share, (i)
the average of the highest and lowest market prices of a Share on the
over-the-counter market, the average of the highest bid and lowest asked prices
per Share on the specified date (or the next preceding date on which trading was
reported) as reported through the NASDAQ system or any successor thereto. The
Fair Market Value is not the same as the ‘Exercise Price’ of the Option.



 
(n)
'NQSO Plan' means the Company's 2013 Non-Qualified Stock Award and Option Plan.



 
(o)
'NQSO' means an option granted under the NQSO Plan, which option is not
qualified under Section 422 of the Code.



 
(p)
'Officer' means an individual elected or appointed by the Board or by the board
of directors of a Subsidiary or Affiliate or chosen in such other manner as may
be prescribed by the by-laws of the Company, a Subsidiary or Affiliate, as the
case may be, to serve as such, or, in the case of an Affiliate which is not a
corporation, any individual elected or appointed to fulfill a similar function
by a body or individual exercising similar authority.



 
(q)
'Option' means a NQSO granted under the Plan.



 
(r)
'Participant' means an individual who is granted an Option under the Plan.



 
(s)
'Plan' means this 2013 Non-Qualified Stock Award and Option Plan as it may be
amended from time to time.



 
(t)
'Rule 16b-3' means Rule 16b-3 promulgated by the Securities and Exchange
Commission under the Exchange Act, or any successor or replacement rule adopted
by the Securities and Exchange Commission.



 
(u)
'Share' means one share of common stock.



 
(v)
'Stock Option Agreement' means the written agreement between the Company and the
Participant that contains the terms and conditions pertaining to an Option.



 
2

--------------------------------------------------------------------------------

 

 
(w)
'Subsidiary' means any corporation of which the Company, directly or indirectly,
is the beneficial owner of thirty percent (30%) or more of the total combined
voting power of all classes of its stock having voting power and which qualifies
as a subsidiary corporation pursuant to Section 424(f) of the Code.



2. PURPOSE OF THE PLAN


The Plan is intended to aid the Company in maintaining and developing a
management team, attracting qualified officers and employees capable of
assisting in the future success of the Company, and rewarding those individuals
who have contributed to the success of the Company. It is designed to aid the
Company in retaining the services of executives and employees and in attracting
new personnel when needed for future operations and growth and to provide such
personnel with an incentive to remain employees of the Company, to use their
best efforts to promote the success of the Company's business, and to provide
them with an opportunity to obtain or increase a proprietary interest in the
Company. It is also designed to permit the Company to reward those individuals
who are not employees of the Company but who are perceived by management as
having contributed to the success of the Company or who are important to the
continued business and operations of the Company. The above aims will be
effectuated through the granting of options ("Options") to purchase shares of
common stock of the Company, par value $0.001 per share (the "Stock"), or the
granting of awards of bonus stock ("Stock Awards"), all subject to the terms and
conditions of this Plan. It is intended that the Options issued pursuant to this
Plan include. when designated as such at the time of grant, options which
qualify as Incentive Stock Options ("Incentive Options") within the meaning of
section 422 of the Internal Revenue Code of 1986, as amended (the "Code"), or
any amendment or successor provision of like tenor. If the Company has a class
of securities registered under the Securities Exchange Act of 1934, as amended
(the "Exchange Act"), it is intended that Options or Stock Awards granted
pursuant to this Plan qualify for the exemption provided for in Rule 16b-3
("Rule 16b-3") promulgated under the Exchange Act or any amendment or successor
rule of like tenor when granted in accordance with the provisions of such rule.


3. ADMINISTRATION


 
(a)
COMPOSITION OF THE COMMITTEE.



Administration of the Plan shall be determined by the Board. Subject to
compliance with applicable provisions of the governing law, the Board may
delegate administration of the Plan or specific administrative duties with
respect to the Plan, on such terms and to such committees of the Board as it
deems proper. Any Option or Stock Award approved by the Board shall be approved
by a majority vote of those members of the Board in attendance at a meeting at
which a quorum is present. Any Option or Stock Award approved by a committee
designated by the Board shall be approved as specified by the Board at the time
of delegation. The interpretation and construction of the terms of the Plan by
the Board or a duly authorized committee shall be final and binding on all
participants in the Plan absent a showing of demonstrable error. No member of
the Board or duly authorized committee shall be liable for any action taken or
determination made in good faith with respect to the Plan.


The Board's or duly authorized committee's determination under the Plan
(including without
 
3

--------------------------------------------------------------------------------

 
 
limitation determinations of the persons to receive Options or Stock Awards, the
form, amount, and timing of such Options or Stock Awards, the terms and
provisions of such Options or Stock Awards, and the agreements evidencing same)
need not be uniform and may be made by the Board or duly authorized committee
selectively among persons who receive, or are eligible to receive, Options or
Stock Awards under the Plan, whether or not such persons are similarly situated.


 
(b)
ACTIONS BY THE COMMITTEE



The Committee shall hold meetings (in person or telephonically) at such times
and places as it may determine. Acts approved by a majority of the members of
the Committee present at a meeting at which a quorum is present, or acts reduced
to or approved in writing by a majority of the members of the Committee, shall
be the valid acts of the Committee.


 
(c)
POWERS OF THE COMMITTEE



Subject to the express terms and conditions hereof, the Committee shall have the
authority to administer the Plan in its sole and absolute discretion. To this
end, the Committee is authorized to construe and interpret the Plan and to make
all other determinations necessary or advisable for the administration of the
Plan, including, but not limited to, the authority to determine the eligible
individuals who shall be granted Options, the number of Options to be granted,
the vesting period, if any, for all Options granted hereunder, the date on which
any Option becomes first exercisable and the number of Shares subject to each
Option. The Committee may delegate to an Officer its authority to grant Options
to eligible individuals under the Plan who are not Officers; provided, however,
that Options to purchase no more than 2,000,000 Shares may be granted to any
individual in any calendar year pursuant to such delegation of authority. Any
determination, decision or action of the Committee in connection with the
construction, interpretation, administration or application of the Plan shall be
final, conclusive and binding upon all Participants and any person validly
claiming under or through a Participant.


 
(d)
LIABILITY OF COMMITTEE MEMBERS.



No member of the Board or the Committee will be liable for any action or
determination made in good faith by the Board or the Committee with respect to
the Plan or any grant or exercise of an Option thereunder.


 
(e)
OPTION ACCOUNTS



The Committee shall maintain or cause to be maintained a journal in which a
separate account for each Participant shall be established. Whenever an Option
is granted to or exercised by a Participant, the Participant's account shall be
appropriately credited or debited. Appropriate adjustment shall also be made in
the journal with respect to each account in the event of an adjustment pursuant
to Section 10(b).


4. EFFECTIVE DATE AND TERM OF THE PLAN


The Plan was adopted by the Board June 19th, 2013 and became effective on such
date

 
4

--------------------------------------------------------------------------------

 

5.SHAREHOLDER APPROVAL


The Plan shall become effective immediately on adoption by the board of
directors of the Company (the "Board") and awards under the Plan can be made at
that time or at any subsequent time. The Plan shall be submitted to the
Company's shareholders in the manner set forth below:


 
(a)
Within twelve months after the Plan has been adopted by the Board, the Plan
shall be submitted for approval by those shareholders of the Company who are
entitled to vote on such matters at a duly held shareholders' meeting or
approved by the unanimous written consent of the holders of the issued and
outstanding Stock of the Company. If the Plan is presented at a shareholders'
meeting, it shall be approved by the affirmative vote of the holders of a
majority of the issued and outstanding voting stock in attendance, in person or
by proxy, at such meeting. Notwithstanding the foregoing, the Plan may be
approved by the shareholders in any other manner not inconsistent with the
Company's articles of incorporation and bylaws, the applicable provisions of
state corporate laws, and the applicable provisions of the Code and regulations
adopted thereunder.



 
(b)
In the event the Plan is so approved, the secretary of the Company shall, as
soon as practicable following the date of final approval, prepare and attach to
this Plan certified copies of all relevant resolutions adopted by the
shareholders and the Board.



 
(c)
Failure to obtain shareholder approval on or before the date that is twelve
months subsequent to the adoption of this Plan by the Board shall not affect
awards previously granted under the Plan; provided that, none of the Options
issued under this Plan will qualify as Incentive Options.



6. SHARES OF STOCK SUBJECT TO THE PLAN


A total of Ten Million Five Hundred Thousand (10,500,000) shares of Stock may be
subject to, or issued pursuant to, Non-Qualified Stock Options and Stock Awards
granted under the terms of this Plan. Any shares subject to the Non-Qualified
Stock Options and Stock Awards Option or Stock Award under the Plan, which
Option or Stock Award for any reason expires or is forfeited terminated, or
surrendered unexercised as to such shares, shall be added back to the total
number of shares reserved for issuance under the terms of this Plan. If any
right to acquire Stock granted under the Plan is exercised by the delivery of
shares of Stock or the relinquishment of rights to shares of Stock, only the net
shares of Stock issued (the shares of Stock issued less the shares of Stock
surrendered) shall count against the total number of shares reserved for
issuance under the terms of this Plan.  The number of shares of Stock subject to
the Plan is subject to adjustment as set forth in Section 17 hereof.


7. RESERVATION OF STOCK ON GRANTING OF OPTION


At the time of granting any Option under the terms of this Plan, there will be
reserved for issuance on the exercise of the Option the number of shares of
Stock of the Company subject to such Option. The Company may reserve either
authorized but unissued shares or issued shares that have been reacquired by the
Company.

 
5

--------------------------------------------------------------------------------

 
 
8. SOURCE OF SHARES ISSUED UNDER THE PLAN


Common Stock issued under the Plan may consist, in whole or in part, of
authorized or unissued Shares or treasury Shares, as determined in the sole and
absolute discretion of the Committee. No fractional Shares shall be issued under
the Plan.


9. ELIGIBILITY


Options or Stock Awards under the Plan may be granted the individuals eligible
for the grant of Options under the Plan shall be: (i) all Directors, Officers
and Employees; and (ii) such eligible consultants determined by the Committee to
be rendering substantial services as a consultant or independent contractor to
the Company or any Subsidiary or Affiliate of the Company, as the Committee
shall determine from time to time in its sole and absolute discretion. Such
Options or Stock Awards shall be in the amounts, and shall have the rights and
be subject to the restrictions, as may be determined by the Board or a duly
authorized committee at the time of grant, all as may be within the general
provisions of this Plan.
 
10. TERM OF OPTIONS AND CERTAIN LIMITATIONS ON RIGHT TO EXERCISE


(a)
Each Option shall have the term established by the Board or duly authorized
committee at the time the Option is granted but in no event may an Option have a
term in excess of ten years.



(b)
The term of the Option, once it is granted, may be reduced only as provided for
in this Plan or under the written provisions of the Option.



(c)
Unless otherwise specifically provided by the written provisions of the Option,
no holder or his or her legal representative, legatee, or distributee will be,
or shall be deemed to be, a holder of any shares subject to an Option unless and
until the holder exercises his or her right to acquire all or a portion of the
Stock subject to the Option and delivers the required consideration to the
Company in accordance with the terms of this Plan and the Option and then only
to the extent of the number of shares of Stock acquired. Except as specifically
provided in this Plan or as otherwise specifically provided by the written
provisions of the Option, no adjustment to the exercise price or the number of
shares of Stock subject to the Option shall be made for dividends or other
rights for which the record date is prior to the date the Stock subject to the
Option is acquired by the holder.



(d)
Options under the Plan shall vest and become exercisable at such time or times
and on such terms as the Board or a duly authorized committee may determine at
the time of the grant of the Option.



(e)
Options granted under the Plan shall contain such other provisions, including,
without limitation. further restrictions on the vesting and exercise of the
Option, as the Board or a duly authorized committee shall deem advisable.



(f)
In no event may an Option be exercised after the expiration of its term.



(g)
Unless otherwise specifically provided by the written provisions of an Option
granted


 
6

--------------------------------------------------------------------------------

 

pursuant to this Plan, upon receipt of:


(i) any request that the exercise of the Option or the resale of any shares of
Stock issued or to be issued on exercise of such Option will be registered under
the Securities Act; or


(ii) any notice of exercise of such Option pursuant to its terms, in lieu of any
obligation to effect any registration with respect to the Options or shares of
Common Stock issuable on such Option or in lieu of delivering shares of Common
Stock on the exercise of the Option;


the Company may, within five business days of receipt of such request to
register or notice of exercise, purchase, in whole or in part, such Options from
the Optionee at an amount in cash equal to the difference between the then
current fair market value (as defined below) of the Common Stock on the day of
such repurchase and the exercise price in effect on such day.


In order to exercise such right, the Company must provide written notice to the
optionee at least five days prior to the date that the Company proposes to
repurchase such Options. For purposes of this section. the fair market value of
the Common Stock shall be determined by the Board or a duly authorized committee
based on the closing price for the Stock as quoted on a registered national
securities exchange or, if not listed on a national exchange, the
over-the-counter market ("OTC"), on the trading day immediately preceding the
date that the Company's provides notice of its intent to repurchase the Options,
or, if not listed on such an exchange or included on the OTC, the closing price
for the Stock as determined by the Board or a duly authorized committee through
any other reliable means of determination available on the close of business on
the trading day last preceding the date of providing the notice.


11. EXERCISE PRICE


(a)
The exercise price of each Option issued under the Plan shall be Ten Cents
($0.10) per option. Each option is convertible into one Share of common stock
($.001) par value per share) of the Company.



(b)
EXERCISE PERIOD

Each Option granted hereunder shall vest and become first exercisable as
determined by the Committee in its sole and absolute discretion and set forth in
the Stock Option Agreement.


(c)
TERMS AND CONDITIONS

All Options granted pursuant to the Plan shall be evidenced by a Stock Option
Agreement (which need not be the same for each Participant or Option), approved
by the Committee which shall be subject to the following express terms and
conditions and the other terms and conditions as are set forth in this Section
11, and to such other terms and conditions as shall be determined by the
Committee in its sole and absolute discretion which are not inconsistent with
the terms of the Plan.

 
7

--------------------------------------------------------------------------------

 
 
12. PAYMENT EXERCISE PRICE



The exercise of any Option shall be contingent on receipt by the Company of
cash, certified bank check to its order, or other consideration acceptable to
the Company; provided that, at the discretion of the Board or a duly authorized
committee, the written provisions of the Option may provide that payment can be
made in whole or in part. Any consideration approved by the Board or a duly
authorized committee that calls for the payment of the exercise price over a
period of more than one year shall provide for interest, which shall not be
included as part of the exercise price, that is equal to or exceeds the imputed
interest provided for in section 483 of the Code or any amendment or successor
section of like tenor.


13.WITHHOLDING


If the grant of a Stock Award or the grant or exercise of an Option pursuant to
this Plan, or any other event in connection with any such grant or exercise,
creates an obligation to withhold income and employment taxes pursuant to the
Code or applicable state or local laws, such obligation may, at the discretion
of the Board or a duly authorized committee at the time of the grant of the
Option or Stock Award and to the extent permitted by the terms of the Option or
Stock Award and the then governing provisions of the Code and the Exchange Act,
be satisfied (i) by the holder of the Option or Stock Award delivering to the
Company an amount of cash equal to such withholding obligation; (ii) by the
Company withholding from any compensation or other amount owing to the holder of
the Option or Stock Award the amount (in cash, Stock, or other property as the
Company may determine) of the withholding obligation; (iii) by the Company
withholding shares of Stock subject to the Option or Stock Award with a fair
market value equal to such obligation; have been held for more than six months
with a fair market value equal to such requirements. In all events, delivery of
shares of Stock issuable on exercise of the Option or on grant of the Stock
Award shall be conditioned upon and subject to the satisfaction or making
provision for the satisfaction of the withholding obligation of the Company
resulting from the grant or exercise of the Option, grant of the Stock Award, or
any other event. The Company shall be further authorized to take such other
action as may be necessary, in the opinion of the Company, to satisfy all
obligations for the payment of such taxes.


13. INCENTIVE OPTIONS - ADDITIONAL PROVISIONS


In addition to the other restrictions and provisions of this Plan, any Option
granted hereunder that is intended to be an Incentive Option shall meet the
following further requirements:


(a)
All Incentive Options shall be deemed to contain such other limitations and
restrictions as are necessary to conform the Incentive Option to the
requirements for "incentive stock options" as defined in section 422 of the
Code, or any amendment or successor statute of like tenor.



All of the foregoing restrictions and limitations are based on the governing
provisions of the Code as of the date of adoption of this Plan. If at any time
the Code is amended to permit the qualification of an Option as an incentive
stock option without one or more of the foregoing restrictions or limitations or
the terms of such restrictions or limitations are modified, the Board or a duly
authorized committee may grant Incentive Options, and may modify outstanding

 
8

--------------------------------------------------------------------------------

 

Incentive Options in accordance with such changes, all to the extent that such
action by the Board or duly authorized committee does not disqualify the Options
from treatment as incentive stock options under the provisions of the Code as
may be amended from time to time.


14. AWARDS TO DIRECTORS AND OFFICERS


To the extent the Company has a class of securities registered under the
Exchange Act, Options or Stock Awards granted under the Plan to directors and
officers (as used in Rule 16b-3 promulgated under the Exchange Act or any
amendment or successor rule of like tenor) intended to qualify for the exemption
from section 16(b) of the Exchange Act provided in Rule 16b-3 shall, in addition
to being subject to the other restrictions and limitations set forth in this
Plan, be made as follows:


(a)
A transaction whereby there is a grant of an Option or Stock Award pursuant to
this Plan must satisfy one of the following:



 
(i)
The transaction must be approved by the Board or a duly authorized committee
composed solely of two or more non-employee directors of the Company (as defined
in Rule 16b-3);



 
(ii)
The transaction must be approved or ratified, in compliance with section 14 of
the Exchange Act, by either: the affirmative vote of the holders of a majority
of the securities of the Company present or represented and entitled to vote at
a meeting of the shareholders of the Company held in accordance with the
applicable laws of the state of incorporation of the Company; or, if allowed by
applicable state law, the written consent of the holders of a majority, or such
greater percentage as may be required by applicable laws of the state of
incorporation of the Company, of the securities of the Company entitled to vote.
If the transaction is ratified by the shareholders, such ratification must occur
no later than the date of the next annual meeting of shareholders; or



 
(iii)
The Stock acquired must be held by the officer or director for a period of six
months subsequent to the date of the grant; Or such other period as determined
by regulatory authorities having jurisdictions over these transactions provided
that, if the transaction involves a derivative security (as defined in section
16 of the Exchange Act), this condition shall be satisfied if at least six
months elapse from the date of acquisition of the derivative security to the
date of disposition of the derivative security (other than on exercise or
conversion) or its underlying equity security.



(b)
Any transaction involving the disposition to the Company of its securities in
connection with Options or Stock Awards granted pursuant to this Plan shall:



 
(i)
be approved by the Board or a duly authorized committee composed solely of two
or more non-employee directors; or



 
(ii)
be approved or ratified, in compliance with section 14 of the Exchange Act, by
either: the affirmative vote of the holders of a majority of the securities of
the Company present, or represented, and entitled to vote at a meeting duly held
in accordance with the applicable laws of the state of incorporation of the
Company or, if allowed by applicable state law, the written consent of the
holders of a majority, or such greater percentage as may be required by
applicable laws of the state of incorporation of the Company, of the securities
of the Company entitled to vote; provided that, such ratification occurs no
later than the date of the next annual meeting of shareholders.



 
9

--------------------------------------------------------------------------------

 
 
All of the foregoing restrictions and limitations are based on the governing
provisions of the Exchange Act and the rules and regulations promulgated
thereunder as of the date of adoption of this Plan. If at any time the governing
provisions are amended to permit an Option to be granted or exercised or Stock
Award to be granted pursuant to Rule 16b-3 or any amendment or successor rule of
like tenor without one or more of the foregoing restrictions or limitations, or
the terms of such restrictions or limitations are modified, the Board or a duly
authorized committee may award Options or Stock Awards to directors and of
dicers, and may modify outstanding Options or Stock Awards, in accordance with
such changes, all to the extent that such action by the Board or a duly
authorized committee does not disqualify the Options or Stock Awards from
exemption under the provisions of Rule 16b-3 or any amendment or successor rule
of similar tenor.


15. STOCK AWARDS


The Board or a duly authorized committee may grant Stock Awards to individuals
eligible to participate in this Plan, in the amount, and subject to the
provisions determined by the Board or a duly authorized committee. The Board or
a duly authorized committee shall notify in writing each person selected to
receive a Stock Award hereunder as soon as practicable after he or she has been
so selected and shall inform such person of the number of shares he or she is
entitled to receive, the approximate date on which such shares will be issued,
and the Forfeiture Restrictions applicable to such shares. (For purposes hereof,
the term "Forfeiture Restrictions" shall mean any prohibitions against sale or
other transfer of shares of Stock granted under the Plan and the obligation of
the holder to forfeit his or her ownership of or right to such shares and to
surrender such shares to the Company on the occurrence of certain conditions.)
The Board or a duly authorized committee may, at its discretion, require the
payment in cash to the Company by the award recipient of the par value of the
Stock. The shares of Stock issued pursuant to a Stock Award shall not be sold,
exchanged, transferred, pledged, hypothecated, or otherwise disposed of during
such period or periods of time which the Board or a duly authorized committee
shall establish at the time of the grant of the Stock Award. If a Stock Award is
made to an employee of the Company or its subsidiaries, the employee shall be
obligated for no consideration other than the amount, if any, of the par value
paid in cash for such shares, to forfeit and surrender such shares as he or
shall have received under the Plan which are then subject to Forfeiture
Restrictions to the Company if he or she is no longer an employee of the Company
or its subsidiaries for any reason; provided that, in the event of termination
of the employee's employment by reason of death or total and permanent
disability, the Board or duly authorized committee, in its sole discretion, may
cancel the Forfeiture Restrictions. Certificates representing shares subject to
Forfeiture Restrictions shall be appropriately legend as determined by the Board
or a duly authorized committee to reflect the Forfeiture Restrictions, and the
Forfeiture Restrictions shall be binding on any transferee of the shares.


 
10

--------------------------------------------------------------------------------

 
 
16. ASSIGNMENT.


At the time of grant of an Option or Stock Award, the Board or duly authorized
Committee. in its sole discretion, may impose restrictions on the
transferability of such Option or Stock Award and provide that such Option shall
not be transferable other than by will or the laws of descent and distribution
or pursuant to a qualified domestic relations order as defined in the Code and
that, except as permitted by the foregoing, such Options or Stock Awards,
granted under the Plan and the rights and privileges thereby conferred shall not
be transferred, assigned, pledged, or hypothecated in any way (whether by
operation of law or otherwise), and shall not be subject to execution,
attachment, or similar process. On any attempt to transfer, assign, pledge,
hypothecate, or otherwise dispose of the Option or Stock Award, or of any right
or privilege conferred thereby, contrary to the provisions thereof, or on the
levy of any attachment or similar process on such rights and privileges, the
Option or Stock Award and such rights and privileges shall immediately become
null and void.


17. ADDITIONAL TERMS AND PROVISIONS OF AWARDS


The Board or duly authorized committee shall have the right to impose additional
limitations on individual awards under the Plan. For example, and without
limiting the authority of the Board or a duly authorized committee, an
individual award may be conditioned on continued employment for a specified
period or may be voided based on the award holder's gross negligence in the
performance of his or her duties, substantial failure to meet written standards
established by the Company for the performance of his or her duties, criminal
misconduct, or willful or gross misconduct in the performance of his or her
duties. In addition, the Board or a duly authorized committee may establish
additional rights in the holders of individual awards at the time of grant. For
example, and without limiting the authority of the Board or a duly authorized
committee, an individual award may include the right to immediate payment of the
value inherent in the award on the occurrence of certain events such as a change
in control of the Company, all on the terms and conditions set forth in the
award at the time of grant. The Board or a duly authorized committee may. at the
time of the grant of the Option or Stock Award, establish any other terms,
restrictions, or provisions on the exercise of an Option or the holding of Stock
subject to the Stock Award as it deems appropriate. All such terms,
restrictions, and provisions must be set forth in writing at the time of grant
in order to be effective.


18. DILUTION OR OTHER ADJUSTMENT


In the event that the number of shares of Stock of the Company from time to time
issued and outstanding is increased pursuant to a stock split or a stock
dividend, the number of shares of Stock then covered by each outstanding Option
granted hereunder shall be increased proportionately, with no increase in the
total purchase price of the shares then so covered, and the number of shares of
Stock subject to the Plan shall be increased by the same proportion. Shares
awarded under the terms of a Stock Award shall be entitled to the same rights as
other issued and outstanding shares of Stock, whether or not then subject to
Forfeiture Restrictions, although any additional shares of Stock issued to the
holder of a Stock Award shall be subject to the same Forfeiture Restrictions as
the Stock Award. In the event that the number of shares of Stock of the Company
from time to time issued and outstanding is reduced by a combination or
consolidation of shares, the number of shares of Stock then covered by each
outstanding Option granted hereunder shall be reduced proportionately, with no
reduction in the total purchase price of the shares then so covered, and the
number of shares of Stock subject to the Plan shall be reduced by the same
proportion. Shares awarded under a Stock Award shall be treated as other issued
and outstanding shares of Stock, whether or not then subject to Forfeiture
Restrictions. In the event that the Company should transfer assets to another
corporation and distribute the stock of such other corporation without the
surrender of Stock of the Company, and if such distribution is not taxable as a
dividend and no gain or loss is recognized by reason of section 355 of the Code
or any amendment or successor statute of like tenor, then the total purchase
price of the Stock then covered by each outstanding Option shall be reduced by
an amount that bears the same ratio to the total purchase price then in effect
as the market value of the stock distributed in respect of a share of the Stock
of the Company, immediately following the distribution, bears to the aggregate
of the market value at such time of a share of the Stock of the Company plus the
stock distributed in respect thereof. Shares issued under a Stock Award shall be
treated as issued and outstanding whether or not subject to Forfeiture
Restrictions, although any stock of the other corporation to be distributed with
respect to the shares awarded under the Stock Award shall be subject to the
Forfeiture Restrictions then applicable to such shares and may be held by the
Company or otherwise subject to restrictions on transfer until the expiration of
the Forfeiture Restrictions. In the event that the Company distributes the stock
of a subsidiary to its shareholders, makes a distribution of a major portion of
its assets, or otherwise distributes a significant portion of the value of its
issued and outstanding Stock to its shareholders, the number of shares then
subject to each outstanding Option and the Plan, or the exercise price of each
outstanding Option, may be adjusted in the reasonable discretion of the Board or
a duly authorized committee. Shares awarded under a Stock Award shall be treated
as issued and outstanding, whether or not subject to Forfeiture Restrictions,
although any Stock, assets, or other rights distributed shall be subject to the
Forfeiture Restrictions governing the shares awarded under the Stock Award and,
at the discretion of the Board or a duly authorized committee, may be held by
the Company or otherwise subject to restrictions on transfer by the Company
until the expiration of such Forfeiture Restrictions. All such adjustments shall
be made by the Board or duly authorized committee, whose determination upon the
same, absent demonstrable error, shall be final and binding on all participants
under the Plan. No fractional shares shall be issued, and any fractional shares
resulting from the computations pursuant to this section shall be eliminated
from the respective Option or Stock Award. No adjustment shall be made for cash
dividends, for the issuance of additional shares of Stock for consideration
approved by the Board, or for the issuance to stockholders of rights to
subscribe for additional Stock or other securities.


 
11

--------------------------------------------------------------------------------

 
 
19. OPTIONS OR STOCK AWARDS TO FOREIGN NATIONALS


The Board or a duly authorized committee may, in order to fulfill the purposes
of this Plan and without amending the Plan, grant Options or Stock Awards to
foreign nationals or individuals residing in foreign countries that contain
provisions, restrictions, and limitations different from those set forth in this
Plan and the Options or Stock Awards made to United States residents in order to
recognize differences among the countries in law, tax policy, and custom. Such
grants shall be made in an attempt to provide such individuals with essentially
the same benefits as contemplated by a grant to United States residents under
the terms of this Plan.


20. LISTING AND REGISTRATION OF SHARES.


Unless otherwise expressly provided on the granting of an award under this Plan,
the Company shall have no obligation to register any securities issued pursuant
to this Plan or issuable on the exercise of Options granted hereunder. Each
award shall be subject to the requirement that if at any time the Board or a
duly authorized committee shall determine, in its sole discretion, that it is
necessary or desirable to list, register, or qualify the shares covered thereby
on any securities exchange or under any state or federal law, or obtain the
consent or approval of any governmental agency or regulatory body as a condition
of, or in connection with, the granting of such award or the issuance or
purchase of shares thereunder, such award may not be made or exercised in whole
or in part unless and until such listing. registration, consent, or approval
shall have been effected or obtained free of any conditions not acceptable to
the Board or a duly authorized committee.


21. EXPIRATION AND TERMINATION OF THE PLAN


The Plan may be abandoned or terminated at any time by the Board or a duly
authorized committee except with respect to any Options or Stock Awards then
outstanding under the Plan. The Plan shall otherwise terminate on the earlier of
the date that is: (i) ten years after the date the Plan is adopted by the Board;
or (ii) ten years after the date the Plan is approved by the shareholders of the
Company.


22. FORM OF AWARDS


Awards granted under the Plan shall be represented by a written agreement which
shall be executed by the Company and which shall contain such terms and
conditions as may be determined by the Board or a duly authorized committee and
permitted under the terms of this Plan. Option agreements evidencing Incentive
Options shall contain such terms and conditions, among others, as may be
necessary in the opinion of the Board or a duly authorized committee to qualify
them as incentive stock options under section 422 of the Code or any amendment
or successor statute of like tenor.


23. NO RIGHT OF EMPLOYMENT


Nothing contained in this Plan or any Option or Stock Award shall be construed
as conferring on a director, officer, or employee any right to continue or
remain as a director, officer, or employee of the Company or its subsidiaries.


24. LEAVES OF ABSENCE


The Board or duly authorized committee shall be entitled to make such rules,
regulations, and determinations as the Board or duly authorized committee deems
appropriate under the Plan in respect of any leave of absence taken by the
recipient of any Option or Stock Award. Without limiting the generality of the
foregoing, the Board or duly authorized committee shall be entitled to determine
(a) whether or not any such leave of absence shall constitute a termination of
employment within the meaning of the Plan, and (b) the impact, if any, of any
such leave of absence on any Option or Stock Award under the Plan theretofore
made to any recipient who takes such leave of absence.


 
12

--------------------------------------------------------------------------------

 
 
25. AMENDMENT OF THE PLAN


The Board or a duly authorized committee may modify and amend the Plan in any
respect; provided, however, that to the extent such amendment or modification
would cause the Plan to no longer comply with the applicable provisions of the
Code with respect to Incentive Options, such amendment or modification shall
also be approved by the shareholders of the Company. Subject to the foregoing
and, if the Company is subject to the provisions of 16(b) of the Exchange Act,
the limitations of Rule 16b-3 promulgated under the Exchange Act or any
amendment or successor rule of like tenor, the Plan shall be deemed to be
automatically amended as is necessary (i) with respect to the issuance of
Incentive Options, to maintain the Plan in compliance with the provisions of
section 422 of the Code, and regulations promulgated thereunder from time to
time, or any amendment or successor statute thereto, and (ii) with respect to
Options or Stock Awards granted to officers and directors of the Company, to
maintain the awards made under the Plan in compliance with the provisions of
Rule 16b-3 promulgated under the Exchange Act or any amendment or successor rule
of like tenor.


DATED AS OF THE DATE FIRST ABOVE WRITTEN:


ATTEST:  Bnet Media Group, Inc.




By:  /S/ David Young
David Young, Secretary



 
13

--------------------------------------------------------------------------------

 
